Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0002551
                                                         15-OCT-2015
                                                         01:32 PM



                          SCWC-13-0002551


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


         BRANDON HAYATA, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0002551; FC-CR NO. 11-1-1992)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Brandon Hayata’s

application for writ of certiorari filed on September 4, 2015, is

hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai'i, October 15, 2015.

Walter J. Rodby
                /s/ Mark E. Recktenwald

for petitioner


Stephen K. Tsushima             /s/ Paula A. Nakayama

for respondent

                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson